This is a suit against the railway company to recover damages for injuries to a shipment of horses from Kansas City, Mo., to Greenville, Tex., wherein a judgment was rendered for plaintiff against the St. Louis San Francisco Railroad Company. The contract of shipment between plaintiffs and said railroad company sued on was in parol, and made by the agent of the railroad company, who was duly authorized to make such a contract. The horses were delivered to said railroad company under said contract, and they were injured in the transportation, to the extent that the jury was justified in awarding the amount of the verdict. We find no error in the charge of the court as complained of, nor in refusing the charges requested. We find nothing in the proceeding contrary to the laws of the United States, nor of this state, that requires a reversal of the case, and the judgment is affirmed. Affirmed.
 *Page 225